McCALEB, Justice
(dissenting in part).
I am in agreement with the ruling that Ewing is entitled to proceed summarily against Mrs. Carlson for the cancellation of the sale to her by WJBW Radio & Broadcasting Company. However, I seriously question the correctness of the conclusion that Mrs. Carlson is foreclosed from asserting the invalidity of the unsigned purported certified Coj:<y «f the lis *561pendens because her counsel did not specially object to its admission in evidence.
The gravamen of Ewing’s case is that the purchase by Mrs. Carlson should be annulled because he, as a judgment creditor -of Carlson in the sum of $23,079.68, had recorded a lis pendens affecting the property and that, therefore, all persons dealing with it thereafter were put on notice of Tiis claim and acted at their peril.
LSA-R.S. 13:3541 provides that the pendency of an action in any court affecting the title of immovable property shall not be construed as notice to third persons not ■parties to the suit “unless a notice of pendency of such action shall have been made, filed or registered, in compliance with R.S. 13:3541 through 13 :3543.”
LSA-R.S. 13:3542 prescribes that the •notice of lis pendens shall be in writing ••and, among other things, “signed by the plaintiff or his attorney * * * ”
Hence, it is obvious that an unsigned lis pendens, which is certified by a Clerk of Court to be the lis pendens filed in his office, is utterly ineffectual as to third persons because it does not conform to the requirements of law. But, despite this, the •court holds that Mrs. Carlson cannot complain because her counsel failed to object •to its admission in the trial court. In other words, her failure to object is employed as ■a means of validating the legality of the lis pendens and the unsigned document is now treated as though it were signed.
It seems clear to me that, if Mrs. Carlson had permitted judgment to go against her by default and subsequently appealed therefrom, we would be bound to reverse the decision, in view of Ewing’s failure to submit proof of a signed lis pendens. This being so, I cannot perceive how Ewing’s position on this appeal is enhanced because Mrs. Carlson’s counsel did not object to the admission of the unsigned copy of the lis pendens in evidence. Indeed, if counsel had objected to the admission of the document, it would have been proper to overrule his objection in view of the certificate of the Clerk of Court of Jefferson Parish that the attached act was the lis pendens recorded in his office.
Nor does the case of Miles Planting & Manufacturing Co. v. Ware, 142 La. 1026, 78 So. 104, sustain the majority view. That was a petitory action wherein a certain instrument, purportedly executed by Wilkinson and Thomas, was offered in evidence. On appeal, plaintiff, for the first time, assailed the admission of the instrument on the ground that it had not been acknowledged by the parties, either before or after registry, and that there was no proof in the record that it was actually signed by the persons whose names appeared on it. The court properly ruled that this objection (that the document was not what it purported to be) should have been made in the lower court and came too late during argument on the appeal.
*563The distinction between that case and this one is very plain to me. There, the instrument, duly signed and purporting to be the act of the parties, was admitted without objection and the court simply held that it was too late, after its admission, to question its authenticity. Here, we are asked to affirm a judgment setting aside an act of sale because it was confected subsequent to the recordation of a lis pendens affecting the property. In proof of his demand, it was incumbent on Ewing to exhibit that his lis pendens conformed to the law. Manifestly, the issue here does not pertain to the admissibility of the purported lis pendens; it has to do solely with its legal effect; its sufficiency or insufficiency to support Ewing’s demand.
During oral argument, counsel for Ewing stated that, as a matter of fact, the lis pendens recorded in Jefferson Parish was signed by them and they have attached to a supplemental brief a photostatic copy, duly certified by the Clerk, bearing out their statement. In these circumstances, I believe that the ends of justice would require the case to be remanded for the purpose of giving counsel an opportunity of supplementing their proof. Of course, the document attached to the brief could not be considered as this court cannot receive evidence on appeal, except for the purpose of determining questions of fact affecting its own appellate jurisdiction. Section 10, Article 7 of the Constitution.